Citation Nr: 0706719	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  93-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for headaches as 
secondary to Lyme disease.

3.  Entitlement to service connection for Bell's palsy as 
secondary to Lyme disease.

4.  Entitlement to service connection for psychiatric 
disability as secondary to Lyme disease.

5.  Entitlement to service connection for arthritis as 
secondary to Lyme disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had active duty for training (ADT) from May 17, 
1982, to August 13, 1982, and from July 20, 1985, to August 
3, 1985. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  Jurisdiction over the case was subsequently 
transferred to the RO in Roanoke, Virginia.

These matters were previously before the Board on numerous 
occasions, and were most recently adjudicated in a decision 
dated in July 2004.  In that decision, the Board denied 
service connection for Lyme disease and conditions claimed as 
secondary to Lyme disease.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an Order dated in March 2006, the 
Court vacated the Board's July 2004 decision, and remanded 
these matters to the Board for development consistent with 
the Court's Order.

The issues of entitlement to service connection for 
headaches, Bell's palsy, psychiatric disability, and 
arthritis, claimed as secondary to Lyme disease, are 
addressed in the REMAND that follows the order section of 
this decision.


FINDING OF FACT

Lyme disease is etiologically related to service. 


CONCLUSION OF LAW

Lyme disease was incurred as a result of the appellant's 
active military service.  38 U.S.C.A. §§ 101, 106, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant did not have any extended period of active 
duty, but had two periods of active duty for training, from 
May 17, 1982, to August 13, 1982, and from July 20, 1985, to 
August 3, 1985.  The Board notes that the claims files do not 
contain the originals of the appellant's service records, but 
do contain photocopies of those records.  Although the claims 
files dos contain a service department records envelope, the 
envelope contains no records, the original contents 
apparently having been filed separately by the RO.  This has 
led to some confusion and speculation as to whether one of 
the service medical records may have been altered, and at 
what point that might have occurred.  

The document in question is an Individual Sick Slip, DD Form 
689, dated July 22, 1985.  In the section for the Unit 
Commander's remarks are two entries.  One entry reads: "knee 
left Injured."  The entry below reads: "Insect bite's Rash!"  
In the section for the Medical Officer's remarks, no mention 
of an insect bite was made.  The March 2000 VA physician 
noted the "different handwriting" of the insect bite entry 
and raised a "question of authenticity" with respect to this 
notation.  This matter was also discussed by the Board in its 
July 2004 decision, although it was ultimately not 
determinative with respect to the Board's denial of the 
appeal.  

After a thorough review of the record, the Board concludes 
that there is no appropriate basis for finding that the July 
1985 DD Form 689 is inaccurate or has been altered.  In so 
concluding, the Board observes that there is an overall lack 
of stylistic coherency throughout the note, not just in the 
notation of an insect bite.  The note's author appears to 
have capitalized certain words at random, and his use of 
print and cursive script alternates from one word to the 
next.  The Board also observes that the March 2000 VA 
reviewing physician has not demonstrated any particular 
expertise in handwriting analysis.  

More significant than stylistic issues, the Board notes that 
the first copy of the DD Form 689 received by the RO appears 
to have been received directly from the appellant's reserve 
unit in December 1990, in response to a request from the RO.  
The RO, in its original January 1991 decision, simply noted 
the receipt of "[s]ervice records from 7-20-85 to 10-17-90," 
and noted that they showed an insect bite rash in July 1985.  
The authenticity of the DD Form 689 was not questioned by the 
RO at that time.  It appears that this particular document 
has remained within the custody of either the appellant's 
military unit or VA at all times.  The Board's assumption 
must accordingly be that the record contained in the claims 
file is an unaltered photocopy.  

The contents of the DD Form 689 are also supported by other 
evidence.  The appellant and several of his fellow servicemen 
have stated that ticks were a frequent problem during the 
summer of 1985, and that they personally observed ticks being 
removed from the appellant.  In a June 1997 letter, an 
individual who served with the appellant during annual 
training in 1985 at Fort McCoy stated that he remembered the 
appellant having a rash with two circles around it on his 
thigh.  These statements are competent evidence that the 
appellant had ticks and a rash on his body during his period 
of ADT.  They are also consistent with one another and are 
deemed credible by the Board.  

There appears to be no debate in the medical evidence that 
the appellant was diagnosed with Lyme disease in 1990.  This 
leaves the question of a causative relationship or medical 
nexus between the July 1985 insect bite and the 1990 
diagnosis and any current residuals of Lyme disease.  

On the matter of medical nexus, there is a substantial 
conflict in the evidence.  VA reviewing physicians in June 
1996 and March 2000 appear to have concluded that the 
appellant's Lyme disease did not result from a 1985 tick 
bite.  A VA infectious disease specialist and a private 
physician, Craig N. Bash, M.D., have both stated opinions 
nominally in favor of such a relationship.  For the reasons 
set out below, and resolving any doubt in the appellant's 
favor, the Board finds that the appellant's Lyme disease 
resulted from the July 1985 in-service insect bite.

In June 1996, the RO obtained a medical opinion from a VA 
physician who reviewed the claims folders.  The physician 
found "no evidence of an exanthem [rash] of Lyme disease or 
clinical evidence of Lyme disease during or within a 
clinically relevant period of time after the appellant's 
period of ADT in 1985.  He noted that the appellant reported 
a history of a bull's eye exanthem in 1990, and found that 
this would have been compatible with acute Lyme disease if it 
had been present.  Contrary to the finding of the June 1996 
reviewing physician, and as noted above, the record does 
contain clinical evidence of treatment in July 1985 for an 
insect bite rash.  This notation (DD Form 689) was not 
discussed by the June 1996 reviewing physician, although it 
was contained in the claim file at that time his opinion was 
prepared.  In the Board's view, this diminishes the probative 
value of the June 1996 opinion, as the reviewing physician 
appears to have either overlooked or misinterpreted vital 
evidence.  Indeed, in light of this evidence, the physician's 
finding that clinical evidence of a bull's eye rash would 
have been compatible with Lyme disease, if it had been 
present, arguably supports the appellant's claim.

Another record review and opinion was obtained in March 2000.  
The reviewing physician did discuss the July 1985 DD Form 
689, however, he questioned the authenticity of the document.  
This is a finding of fact within the purview of VA 
adjudicators, and completely outside the bounds of the 
medical opinion requested.  The Board has concluded that the 
July 1985 DD Form 689 is authentic and unaltered.  The March 
2000 physician based his opinion that "it would be difficult 
to attribute [the appellant's] 1990 and subsequent problems 
to the tick bites in 1985" on his finding that there is a 
"lack of documentation of symptoms from 1985 until 1990."  
However, he did not discuss whether the rash noted in the 
July 1985 sick slip constituted such documentation of 
symptoms, leading the Board to conclude that he in fact 
dismissed the July 1985 DD Form 689 as unauthentic.  In light 
of the Board's finding above, this significantly reduces the 
probative value of the opinion.

The June 1996 reviewing physician also noted that Bell's 
palsy and other complications only developed in 1990, and 
that it was unlikely that there would have been such a 
delayed reaction from a July 1985 tick bite.  This opinion 
was shared by the March 2000 physician.  However, this 
finding was disputed by Dr. Bash, who cited to a treatise on 
infectious disease, noting that Stage 3 infection can occur 
years after onset of Lyme disease, sometimes following long 
periods of latent infection.  A September 1990 infectious 
disease consultation report by Dr. Marvin E. Lauwasser notes 
that the usual pattern of Bell's palsy is as a stage 2 
manifestation of Lyme disease within the first few months of 
illness.  However, he noted that it was not impossible for 
Bell's palsy to have developed years later.  

Further complicating matters is that there is conflicting 
evidence that the appellant may have been bitten by a tick in 
1988, subsequent to his last period of ADT.  In an undated 
report from a private physician to the Wisconsin State 
Epidemiologist of the Wisconsin Division of Health, it was 
reported that the appellant had arthralgia/myalgia which 
began in 1988, and that a tick bite occurred in 1988, a month 
prior to illness.  Lyme disease serology tests, performed in 
March 1990, revealed minimally elevated serum Lyme titers.  A 
handwritten annotation showed, "Tick Bite: ~ 2 yrs ago. 
Shot?"  When seen by a private physician in April 1990, the 
appellant related that he had been bit by a tick two years 
previously and, as a result, he had developed a rash which 
started out as a small dot, grew over the lower portions of 
his leg, and had a raised border with a central area being 
cleared.  However, at his May 1992 hearing, the appellant 
testified that he had not been bitten by a tick at any time 
after 1985, and that the 1988 incident occurred on a trip to 
the Bahamas, and involved a simple rash.  There was no bull's 
eye rash or tick bite involved.  

In essence, a determination as to whether the appellant was 
bitten subsequent to 1985 is unnecessary.  The evidence 
indicates that he was bitten in 1985, and that a rash 
developed at that time.  It is only necessary that the 
competent and probative evidence of record relates the 
appellant's Lyme disease to the 1985 insect bite.  The 
primary evidence favoring the appellant consists of a 
November 2000 report from Dr. Bash, who concluded that the 
appellant's Lyme disease was caused by his in-service insect 
bite because the appellant was in a known endemic area, had 
documented tick bites, had a rash (Bull's eye), which was 
typical for Lyme disease, had an acute illness consistent 
with the early stages of Lyme disease, had confirmatory 
positive high Lyme disease, had been diagnosed and treated 
for Lyme disease, and had chronic complaints, which were not 
inconsistent with the chronic stages of Lyme disease.  The 
Board also notes that in a VA infectious disease examination 
report dated in October 1990, the VA examiner stated that the 
appellant had "probably" been exposed to a tick bite at Fort 
McCoy in 1985 and that the sequelae that he experienced "may 
indeed be related to Lyme's disease."  

The October 1990 VA opinion is essentially inconclusive with 
respect to medical nexus.  While there are certainly flaws in 
Dr. Bash's opinion, as pointed out by the Board in previous 
decisions, it is certainly conclusive as to medical nexus, 
and it is well explained and defended with respect to the 
conflicting opinions.  Although Dr. Bash's opinion does not 
directly address the apparent 5-year delay in the appellant's 
initial infection and his episode of Bell's palsy, in the 
Board's view, Dr. Bash's opinion presents a scenario that is 
at least as plausible as the June 1996 and March 2000 
opinions, i.e., post-service (1988-90) incurrence of Lyme 
disease.  The Board accordingly finds that the evidence for 
and against the question of medical nexus is in approximate 
balance.  In such cases, the benefit of the doubt must go to 
the appellant.  It is therefore the Board's conclusion, based 
on the evidence of record, and for the reasons and bases 
discussed above, that entitlement to service connection for 
Lyme disease is in order.


ORDER

Entitlement to service connection for Lyme disease is 
granted.


REMAND

The issues of entitlement to service connection for 
headaches, Bell's palsy, psychiatric disability, and 
arthritis, claimed as secondary to Lyme disease, have 
consistently been denied by both the RO and the Board on the 
basis that service connection was not in effect for Lyme 
disease, and thus service connection for secondary conditions 
could not be granted.  As service connection for Lyme disease 
has been granted in the decision above, the RO should first 
be given the opportunity to fully develop and adjudicate the 
secondary service connection claims before the Board 
addresses those claims.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  See also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
appellant a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his headaches, Bell's palsy, 
psychiatric disability, and arthritis, or 
the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the appellant and his 
representative and request them to submit 
the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, to include 
obtaining a VA examination and medical 
opinion if deemed necessary.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claims.  If 
any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
he and his attorney should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


